DAUKSCH, Judge.
This case is before the court for review of a sentence. The sentencing judge erred in failing to give credit for time served in the county jail before adjudication.
This case is the same as Griner v. State, 528 So.2d 789 (Fla. 5th DCA 1988) and is controlled by it. We quash the sentence and remand for resentencing in accordance with this opinion. Because appellant will be entitled to release from incarceration very shortly we order the immediate issuance of the mandate and resentencing.
SENTENCE QUASHED, REMANDED.
COBB and COWART, JJ., concur.